                                                                 1   MARK E. FERRARIO
                                                                     Nevada Bar No. 1625
                                                                 2   TAMI D. COWDEN
                                                                     Nevada Bar No. 8994
                                                                 3   ALAYNE M. OPIE
                                                                     Nevada Bar No. 12623
                                                                 4   GREENBERG TRAURIG
                                                                     10845 Griffith Peak Drive, Suite 600
                                                                 5   Las Vegas, Nevada 89135
                                                                     Telephone: (702) 792-3773
                                                                 6   Fax:         (702) 792-9002
                                                                     ferrariom@gtlaw.com,
                                                                 7   cowdent@gtlaw.com,
                                                                     opiea@gtlaw.com
                                                                 8
                                                                     Attorneys for SHAC, LLC dba Sapphire Gentlemen’s Club,
                                                                 9   SHAC MT, LLC, David Michael Talla, and Peter Feinstein

                                                                10                           IN THE UNITED STATES DISTRICT COURT

                                                                11                                  FOR THE DISTRICT OF NEVADA

                                                                12   CORISSA JONES, on behalf of herself and on         Case No. 2:15-cv-01382-RFB-CWH
                                                                     behalf of all others similarly situated,
GREENBERG TRAURIG, LLP
                         10845 Griffith Peak Drive, Suite 600




                                                                13
                             Telephone: (702) 792-3773
                             Facsimile: (702) 792-9002
                             Las Vegas, Nevada 89135




                                                                                           Plaintiffs,                     STIPULATION AND [PROPOSED]
                                                                14
                                                                     vs.                                                    ORDER REGARDING CERTAIN
                                                                15                                                                 DEADLINES
                                                                     SHAC, LLC D/B/A SHAPPHIRE [sic]
                                                                16   GENTLEMEN’S CLUB; SHAC MT, LLC;
                                                                     DAVID MICHAEL TALLA and PETER
                                                                17   FEINSTEIN,
                                                                18
                                                                                           Defendants.
                                                                19   SHAC, LLC,

                                                                20                         Counterclaimant,
                                                                21   CORISSA JONES, and all others similarly
                                                                22   situated who opt into this litigation,

                                                                23                         Counterdefendants.

                                                                24

                                                                25           In accordance with LR 6-1 and 26-4, IT IS HEREBY STIPULATED AND AGREED, by
                                                                26   and between Plaintiffs/Counter-Defendants, including Corissa Jones and all Plaintiffs who opted
                                                                27   into the instant action (“Class Plaintiffs”), by and through their counsel of record, the law firm of
                                                                28
                                                                                                                      1
                                                                     LV 421246600v1
                                                                 1   Kennedy Hodges LLP, and Defendants/Counter-claimants SHAC, LLC, SHAC, MT, LLC, David

                                                                 2   Michael Talla and Peter Feinstein (“SHAC”), by and through their counsel of record, the law firm

                                                                 3   of Greenberg Traurig, LLP, as follows:

                                                                 4           1. On November 13, 2018, the parties submitted a Stipulation and [Proposed] Order

                                                                 5               Regarding Certain Deadlines. (Doc. 171);

                                                                 6           2. Said Stipulation addressed the briefing schedule to supplement Defendants’ Motion to

                                                                 7               Dismiss 110 Opt-In Plaintiffs and All Claims Pre-October 31, 2014 As Barred By Res

                                                                 8               Judicata, among other things. (Doc. 93);

                                                                 9           3. Defendants request that the deadlines be extended slightly to accommodate counsel’s

                                                                10               schedule and the upcoming holiday;

                                                                11           4. Accordingly, the parties stipulate that Defendants shall file a supplemental brief to Doc.

                                                                12               93 per the court’s instructions by November 30, 2018. Plaintiffs may file a response by
GREENBERG TRAURIG, LLP
                         10845 Griffith Peak Drive, Suite 600




                                                                13               December 7, 2018. Thereafter, Defendants may file a reply by December 17, 2018;
                             Telephone: (702) 792-3773
                             Facsimile: (702) 792-9002
                             Las Vegas, Nevada 89135




                                                                14           5. Subject to the court denying Defendants’ Motion to Dismiss 110 Opt-In Plaintiffs and

                                                                15               All Claims Pre-October 31, 2014 As Barred By Res Judicata (Doc. 93) after the parties

                                                                16               submit supplemental briefing, Defendants reserve all rights to pursue additional

                                                                17               representative discovery as directed by the court. See November 5, 2018 transcript.

                                                                18   ///

                                                                19   ///

                                                                20   ///

                                                                21   ///

                                                                22   ///

                                                                23   ///

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28
                                                                                                                       2
                                                                     LV 421246600v1
                                                                 1           6. Moreover, the parties hereby stipulate and agree that Defendants’ response deadline to

                                                                 2               Plaintiffs’ Motion to Stay or, in the Alternative, Motion for Equitable Tolling shall be

                                                                 3               November 30, 2018. Plaintiffs may file a response thereto by December 7, 2018.

                                                                 4           IT IS SO STIPULATED.

                                                                 5   DATED this 19th day of November 2018.             DATED this 19th day of November 2018.
                                                                 6
                                                                             GREENBERG TRAURIG, LLP                              KENNEDY HODGES LLP
                                                                 7
                                                                     By: /s/ Alayne M. Opie                            By:     /s/ David W. Hodges
                                                                 8      MARK E. FERRARIO (NV 1625)                           DAVID W. HODGES (pro hac vice)
                                                                        TAMI D. COWDEN (NV 8994)                             Texas Bar No. 00796765
                                                                 9      ALAYNE M. OPIE (NV 12623)                            4409 Montrose Blvd., Ste 200
                                                                        10845 Griffith Peak Drive, Suite 600                 Houston, TX 77006
                                                                10
                                                                        Las Vegas, NV 89135                                  Counsel for Plaintiffs
                                                                11      Counsel for Defendants

                                                                12
                                                                            IT IS SO ORDERED this26thday of November, 2018.
GREENBERG TRAURIG, LLP
                         10845 Griffith Peak Drive, Suite 600




                                                                13   IT IS FURTHER ORDERED that ECF no. 171 is denied as moot.
                             Telephone: (702) 792-3773
                             Facsimile: (702) 792-9002
                             Las Vegas, Nevada 89135




                                                                14

                                                                15
                                                                                                          UNITED STATES DISTRICT COURT JUDGE
                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28
                                                                                                                      3
                                                                     LV 421246600v1
